UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. ANNUAL REPORT December 31, 2016 The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 42 Officers of the Fund 44 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Stock Index Fund, Inc. covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through December 31, 2016, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers of Mellon Capital Management Corporation, Sub-Investment Adviser Market and Fund Performance Overview For the 12-month period ended December 31, 2016, Dreyfus Stock Index Fund’s Initial shares produced a total return of 11.71%, and its Service shares produced a total return of 11.44%. 1 In comparison, the S&P 500 Index (the “Index”), the fund’s benchmark, provided a total return of % for the same period. 2 U.S. stocks achieved solid returns in 2016 on the strength of positive economic growth and expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. The differences in returns between the fund and the Index were primarily the result of transaction costs and operating expenses that are not reflected in the Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the Index by generally investing in all 500 stocks in the Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each company’s stock is weighted by the number of available float shares (i.e., those shares available to investors) divided by the total shares outstanding, which means larger companies with more available float shares have greater representation in the Index than smaller ones. The fund attempts to have a correlation between its performance and that of the Index of at least .95 before fees and expenses. A correlation of 1.00 would mean that the fund and the Index were perfectly correlated. Economic and Political Developments Drove Equity Markets U.S. stocks moved sharply lower over the opening weeks of 2016 due to weakening commodity prices, disappointing global economic data, and higher short-term U.S. interest rates. However, equities began a dramatic recovery in February and rallied through the spring in response to rebounding commodity prices, global monetary easing, and indications that additional U.S. rate increases would be delayed. The market’s advance faltered in June over concerns regarding the United Kingdom’s referendum to leave the European Union, but the decline proved short lived. By early July, the market had regained most of its lost ground, and encouraging U.S. economic data helped the Index advance further over the summer. Stocks gave back some of their previous gains in October when investors became more cautious ahead of the presidential election. After the election, stocks again rallied strongly, and the Index achieved record highs as investors anticipated higher government spending, lower corporate taxes, and a less stringent regulatory environment. Energy and Financial Stocks Led the 2016 Market After suffering particularly steep declines early in 2016 in response to plummeting oil prices, the energy sector came roaring back to end the year as the top performing sector within the Index. The energy sector’s rebound was propelled by recovering commodity prices, which enhanced the earnings of oil-and-gas producers that had cut costs and become more efficient during the downturn. Energy infrastructure companies, such as pipeline operators, fared especially well, 3 DISCUSSION OF FUND PERFORMANCE (continued) while oil refiners generally lagged sector averages. The financials sector languished for much of 2016, in part due to the dampening effect of low interest rates on profit margins. However, banks, capital markets companies, and other financial institutions gained considerable ground in the weeks after the presidential election as investors looked forward to higher interest rates stemming from new pro-growth fiscal policies, an easing of costly banking regulations, lower corporate tax rates, and higher trading volumes. The industrials sector also fared better than broader market averages, largely due to post-election expectations of rising government spending on infrastructure development and repair. This development especially benefited large equipment producers and railroads. Meanwhile, airlines gained value when reduced industry capacity led to higher ticket prices, and aerospace-and-defense companies rallied in anticipation of higher military spending. In contrast, only one of the Index’s market segments produced negative absolute returns in 2016: the health care sector. Biotechnology firms and pharmaceutical developers contended throughout the year with industrywide pricing pressures and the derailment of some high-profile mergers. Toward the end of the year, service providers and health care insurers struggled with uncertainty surrounding the future of the Affordable Care Act. In the real estate sector, real estate investment trusts (REITs) gave back previous gains amid waning investor demand for dividend-paying stocks. In addition, REITs that focus on malls and other retail properties were hurt by a generally sluggish retail environment as more consumers made purchases over the internet. Replicating the Performance of the Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, we have been encouraged by the stock market’s resilience in the face of political change and persistent global economic headwinds. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. January 17, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Stock Index Fund, made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 Source: Lipper Inc. — The S
